Exhibit 10.13

 

DADE BEHRING INC.
DEFERRED COMPENSATION PLAN
(As Amended and Restated, Effective January 1, 2005)

 

1.                                       Background and Purpose

 


THE DADE INTERNATIONAL SAVINGS INVESTMENT PLAN (THE “SIP”) WAS ESTABLISHED BY
DADE INTERNATIONAL INC., NOW KNOWN AS DADE BEHRING INC. (THE “CORPORATION”),
EFFECTIVE APRIL 1, 1995, TO ENCOURAGE PARTICIPANTS TO SET ASIDE FUNDS FOR
RETIREMENT AND TO SHARE WITH PARTICIPANTS ECONOMIC BENEFITS PRODUCED BY THEIR
EFFORTS AS EMPLOYEES OF THE CORPORATION. GENERALLY, SIP PARTICIPANTS ARE
PERMITTED TO MAKE BEFORE-TAX CONTRIBUTIONS TO THE SIP UP TO THE LESSER OF
FIFTEEN PERCENT OF THEIR COMPENSATION OR THE ANNUAL CONTRIBUTION LIMIT UNDER
SECTIONS 402(G)(1) AND 402(G)(5) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”). THE CORPORATION CURRENTLY MATCHES UNDER THE SIP EACH
PARTICIPANT’S BASIC PAY DEFERRAL CONTRIBUTIONS AT THE RATE OF $0.50 PER EVERY
$1.00 OF SUCH BASIC PAY DEFERRAL CONTRIBUTIONS. SECTIONS 401(A)(17) AND
402(G) OF THE CODE MAY LIMIT THE AMOUNT OF PARTICIPANT’S BASIC PAY DEFERRAL
CONTRIBUTIONS UNDER THE SIP. THE DADE INTERNATIONAL INC. DEFERRED COMPENSATION
PLAN, NOW KNOWN AS THE DADE BEHRING INC. DEFERRED COMPENSATION PLAN (THE
“PLAN”), WAS ESTABLISHED EFFECTIVE MARCH 17, 1995, AND WAS AMENDED, EFFECTIVE
JANUARY 1, 1997, AND AGAIN AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998. THE
PLAN AS SET FORTH HEREIN CONSTITUTES AN AMENDMENT AND RESTATEMENT OF THE PLAN,
EFFECTIVE JANUARY 1, 2005, TO REFLECT THE ENACTMENT OF SECTION 409A OF THE CODE
AND TO MAKE CERTAIN OTHER CHANGES. THE TERMS OF THE PLAN AS HEREIN SET FORTH
APPLY TO ALL AMOUNTS DEFERRED UNDER THE PLAN THAT WERE EARNED AND/OR VESTED
AFTER DECEMBER 31, 2004. THIS PLAN HAS TWO PRIMARY PURPOSES. FIRST, IT GIVES
ELIGIBLE EMPLOYEES THE OPPORTUNITY TO CONTRIBUTE A PERCENTAGE OF THEIR
COMPENSATION THAT IS NOT LIMITED BY RESTRICTIONS APPLICABLE TO TAX-QUALIFIED
PLANS. SECOND, IT ENABLES THE CORPORATION TO CREDIT EACH ELIGIBLE EMPLOYEE WITH
MATCHING CONTRIBUTIONS TO THE EXTENT THAT THE ALLOCATION OF SUCH MATCHING
CONTRIBUTIONS UNDER THE SIP IS LIMITED BY THE CODE.


 

2.                                       Definitions

 


(A)                                  “ACCOUNT” MEANS THE BOOK RESERVE ACCOUNT
MAINTAINED BY THE CORPORATION FOR A PARTICIPANT UNDER THE PLAN IN ACCORDANCE
WITH SECTION 9 HEREOF.


 


(B)                                 “ACCOUNT BALANCE” MEANS THE VALUE, AS OF A
SPECIFIED DATE, OF THE ACCOUNT OF A PARTICIPANT.


 


(C)                                  “ADMINISTRATIVE COMMITTEE” HAS THE MEANING
ASCRIBED TO THAT TERM IN THE SIP.


 


(D)                                 “BASIC PAY DEFERRAL CONTRIBUTIONS” HAS THE
MEANING ASCRIBED TO THAT TERM IN THE SIP.


 


(E)                                  “BENEFICIARY” MEANS THE PERSON, TRUST OR
ESTATE DESIGNATED AS THE PARTICIPANT’S BENEFICIARY UNDER THE SIP.

 

--------------------------------------------------------------------------------


 


(F)                                    “BOARD OF DIRECTORS” HAS THE MEANING
ASCRIBED TO THAT TERM IN THE SIP.


 


(G)                                 “BONUS” MEANS ANY CASH BONUS AUTHORIZED
UNDER ANY BONUS PLAN OR PROGRAM DESIGNATED BY THE ADMINISTRATIVE COMMITTEE FOR
WHICH THE ELIGIBLE EMPLOYEE IS ELIGIBLE.


 


(H)                                 “COMPENSATION” HAS THE MEANING ASCRIBED TO
THAT TERM IN SECTION 2.8(A) OF THE SIP, EXCEPT AS FOLLOWS:


 

(I)            BASE SALARY AND BONUSES DEFERRED UNDER THE PLAN ARE INCLUDED IN
COMPENSATION IN THE PLAN YEAR IN WHICH SUCH AMOUNTS WOULD BE PAID IF THEY WERE
NOT DEFERRED, AND NOT IN THE PLAN YEAR IN WHICH SUCH AMOUNTS ARE ACTUALLY PAID.

 

(II)           COMPENSATION IS DETERMINED WITHOUT REGARD TO THE LIMITATIONS
UNDER SECTION 401(A)(17) OF THE CODE.

 

(III)          COMPENSATION DOES NOT INCLUDE ANY AMOUNTS DESCRIBED IN
SECTION 2.8(A)(I) OF THE SIP WHICH ARE PAID TO AN ELIGIBLE EMPLOYEE PRIOR TO THE
DATE ON WHICH THE ELIGIBLE EMPLOYEE COMMENCES PARTICIPATION IN THE SIP OR AFTER
THE DATE ON WHICH THE ELIGIBLE EMPLOYEE CEASES TO RECEIVE CREDIT FOR HOURS OF
SERVICE UNDER THE SIP.

 


(I)                                     “DISABILITY” MEANS THE CONDITION WHEREBY
THE PARTICIPANT (I) IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN 12 MONTHS, OR (II) IS, BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING
INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN
ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE CORPORATION.


 


(J)                                     “MATCHING CONTRIBUTIONS” HAS THE MEANING
ASCRIBED TO THAT TERM IN THE SIP.


 


(K)                                  “MEASURING FUNDS” MEANS THE INVESTMENT
FUNDS (AS THAT TERM IS DEFINED IN THE SIP) ESTABLISHED FROM TIME TO TIME UNDER
THE SIP.


 


(L)                                     “PARTICIPANT” MEANS A PERSON ON WHOSE
BEHALF AN ACCOUNT IS MAINTAINED UNDER THE PLAN.


 


(M)                               “PLAN YEAR” HAS THE MEANING ASCRIBED TO THAT
TERM IN THE SIP.


 


(N)                                 “TERMINATION OF EMPLOYMENT” MEANS A
SEPARATION FROM SERVICE AS DESCRIBED IN SECTION 409A(A)(2)(A)(I) OF THE CODE AND
ANY RULINGS OR REGULATIONS ISSUED THEREUNDER.

 

2

--------------------------------------------------------------------------------


 


(O)                                 “UNFORESEEABLE EMERGENCY” MEANS A SEVERE
FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF
THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS DEFINED IN
SECTION 152(A) OF THE CODE) OF A PARTICIPANT, LOSS OF THE PARTICIPANT’S PROPERTY
DUE TO CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES
ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT, AS
DETERMINED BY THE ADMINISTRATIVE COMMITTEE.


 

3.                                       Eligibility and Participation

 


(A)                                  EACH EMPLOYEE OF THE CORPORATION DESIGNATED
FROM TIME TO TIME BY THE BOARD OF DIRECTORS (OR BY A COMMITTEE TO WHOM THE BOARD
OF DIRECTORS HAS DELEGATED ITS AUTHORITY TO DESIGNATE ELIGIBLE PARTICIPANTS
UNDER THE PLAN) SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN (“ELIGIBLE
EMPLOYEE”).


 


(B)                                 ELIGIBLE EMPLOYEES MAY ENROLL IN THE PLAN
WITH RESPECT TO A PLAN YEAR, EFFECTIVE AS OF SUCH PLAN YEAR. TO ENROLL IN THE
PLAN AS OF ANY JANUARY 1, THE ELIGIBLE EMPLOYEE MUST SATISFY, AS OF THE
IMMEDIATELY PRECEDING DECEMBER 31, BOTH THE ELIGIBILITY REQUIREMENTS IN
SECTION 3(A) AND THE ENROLLMENT REQUIREMENTS IN SECTION 3(C).


 


(C)                                  FOR EACH PLAN YEAR IN WHICH AN ELIGIBLE
EMPLOYEE INTENDS TO ENROLL IN THE PLAN, HE OR SHE MUST COMPLETE AN ANNUAL
ENROLLMENT FORM. ALL ENROLLMENT FORMS FOR PAY DEFERRAL ELECTION PURPOSES MUST BE
COMPLETED, SIGNED AND SUBMITTED TO THE ADMINISTRATIVE COMMITTEE BEFORE JANUARY 1
OF THE PLAN YEAR TO WHICH THE ENROLLMENT FORM APPLIES. NOTWITHSTANDING THE
PRECEDING SENTENCE, ELIGIBLE EMPLOYEES MUST COMPLETE THEIR ANNUAL ENROLLMENT
FORM FOR THE 2006 PLAN YEAR BY JUNE 30, 2005, AND SUCH ELECTION SHALL ALSO APPLY
FOR PURPOSES OF DEFERRING ANY PORTION OF “PERFORMANCE-BASED COMPENSATION”
(WITHIN THE MEANING OF IRS NOTICE 2005-1, Q&A-22 OR SUBSEQUENT GUIDANCE) EARNED
WITH RESPECT TO A 12-MONTH PERFORMANCE PERIOD IN 2005 BUT PAYABLE IN 2006. THE
ENROLLMENT FORM MUST INDICATE THE AMOUNT THE ELIGIBLE EMPLOYEE ELECTS TO DEFER
IN ACCORDANCE WITH SECTION 4. AN ELIGIBLE EMPLOYEE’S PAY DEFERRAL ELECTION
SPECIFIED ON THE ENROLLMENT FORM IS IRREVOCABLE FOR THE PLAN YEAR TO WHICH THE
ENROLLMENT FORM APPLIES. AN ELIGIBLE EMPLOYEE IS AUTOMATICALLY ENROLLED IN THE
PLAN EACH PLAN YEAR SOLELY FOR PURPOSES OF BEING ELIGIBLE TO RECEIVE CREDIT FOR
AN EXCESS MATCH (AS SUCH TERM IS DEFINED IN SECTION 4(A)(II) BELOW) AND DOES NOT
NEED TO COMPLETE AN ANNUAL ENROLLMENT FORM TO RECEIVE AN EXCESS MATCH CREDIT FOR
A PLAN YEAR.


 

4.                                       Credited Amounts

 


(A)                                  CREDITS UNDER THE PLAN CONSIST OF THE
FOLLOWING, PLUS DEEMED INTEREST OR, IF APPLICABLE, DEEMED MEASURING FUND
INVESTMENT RETURNS, IN ACCORDANCE WITH THE PLAN:


 

(I)                                     PAY DEFERRAL - FOR EACH PLAN YEAR, AN
ELIGIBLE EMPLOYEE MAY ELECT TO DEFER AT LEAST ONE PERCENT BUT NOT MORE THAN
FIFTEEN PERCENT OF HIS COMPENSATION OTHERWISE PAYABLE TO HIM DURING THE PLAN
YEAR TO THE EXTENT

 

3

--------------------------------------------------------------------------------


 

THAT SUCH DEFERRAL EXCEEDS THE ANNUAL EXCLUSION LIMITATION FOR ELECTIVE
DEFERRALS TO THE SIP UNDER SECTIONS 402(G)(1) AND 402(G)(5) OF THE CODE WITH
RESPECT TO SUCH PLAN YEAR. THE PAY DEFERRAL PERCENTAGE ELECTED UNDER THIS
SECTION, IF ANY, MUST BE THE SAME AS THE BEFORE-TAX CONTRIBUTION PERCENTAGE THE
ELIGIBLE EMPLOYEE ELECTED UNDER THE SIP FOR THE PLAN YEAR, UP TO A MAXIMUM OF
TWELVE PERCENT. THE PAY DEFERRAL SHALL BE CREDITED TO THE PARTICIPANT UNDER THE
PLAN, AFTER HIS OR HER BEFORE-TAX CONTRIBUTIONS TO THE SIP DURING THE PLAN YEAR
EQUAL THE ANNUAL CONTRIBUTION LIMIT UNDER SECTIONS 402(G)(1) AND 402(G)(5) OF
THE CODE AND AS OF THE LAST DAY OF THE MONTH IN WHICH SUCH AMOUNT WOULD HAVE
BEEN PAID TO THE PARTICIPANT IF IT HAD NOT BEEN DEFERRED. AN ELIGIBLE EMPLOYEE
WHO ELECTS A PAY DEFERRAL UNDER THIS SECTION 4(A)(I) FOR ANY PLAN YEAR IS NOT
PERMITTED TO CHANGE HIS BEFORE-TAX CONTRIBUTION ELECTION UNDER THE SIP FOR THE
PLAN YEAR. THE ADMINISTRATIVE COMMITTEE MAY LIMIT DEFERRALS UNDER THIS
SECTION 4(A)(I) TO SUCH AMOUNT BETWEEN ONE AND TWELVE PERCENT AS IT DEEMS
APPROPRIATE FROM TIME TO TIME. EACH PARTICIPANT SHALL BE 100% VESTED IN THE
PORTION OF HIS OR HER ACCOUNT ATTRIBUTABLE TO PAY DEFERRAL CREDITS MADE TO THE
PLAN ON HIS OR HER BEHALF.

 

(II)                                  EXCESS MATCH - EACH ELIGIBLE EMPLOYEE WHO
ELECTS A BASIC PAY DEFERRAL CONTRIBUTION UNDER THE SIP FOR A PLAN YEAR WILL BE
CREDITED UNDER THE PLAN WITH AN AMOUNT EQUAL TO (I) 50% OF THE BASIC PAY
DEFERRAL ELECTED UNDER THE SIP (CALCULATED WITHOUT REGARD TO THE LIMITATIONS ON
COMPENSATION UNDER SECTION 401(A)(17) OF THE CODE) LESS (II) THE AMOUNT OF
MATCHING CONTRIBUTIONS MADE UNDER THE SIP (THE “EXCESS MATCH”); PROVIDED THAT IF
THE SUM OF SUCH EXCESS MATCH AND THE MATCHING CONTRIBUTIONS MADE UNDER THE SIP
(“TOTAL CONTRIBUTION”) WOULD EXCEED 2% (EFFECTIVE JANUARY 1, 2006, 3%)OF THE
ELIGIBLE EMPLOYEE’S COMPENSATION, THE EXCESS MATCH SHALL BE REDUCED BY THE
AMOUNT NECESSARY SO THAT THE TOTAL CONTRIBUTION DO NOT EXCEED 2% (EFFECTIVE
JANUARY 1, 2006, 3%) OF THE ELIGIBLE EMPLOYEE’S COMPENSATION. THE CORPORATION
WILL CREDIT THE ELIGIBLE EMPLOYEE WITH THE EXCESS MATCH AS OF THE DATE ON WHICH
THE EXCESS MATCH WOULD OTHERWISE HAVE BEEN ALLOCATED TO THE PARTICIPANT’S
ACCOUNT IN THE SIP. AN ELIGIBLE EMPLOYEE NEED NOT ELECT A PAY DEFERRAL UNDER THE
PLAN IN ACCORDANCE WITH SECTION 4(A)(I) TO RECEIVE AN EXCESS MATCH CREDIT UNDER
THE PLAN FOR A PLAN YEAR. EACH PARTICIPANT SHALL BE 100% VESTED IN THE PORTION
OF HIS OR HER ACCOUNT ATTRIBUTABLE TO EXCESS MATCH CREDITS MADE TO THE PLAN ON
HIS OR HER BEHALF WITH RESPECT TO PLAN YEARS COMMENCING PRIOR TO JANUARY 1,
1998. WITH RESPECT TO PLAN YEARS COMMENCING ON AND AFTER JANUARY 1, 1998, EACH
PARTICIPANT SHALL VEST IN THE PORTION OF HIS OR HER ACCOUNT ATTRIBUTABLE TO
EXCESS MATCH CREDITS (AND EARNINGS THEREON) MADE TO THE PLAN ON HIS OR HER
BEHALF WITH RESPECT TO EACH PLAN YEAR AT THE SAME RATE AND TO THE SAME EXTENT AS
HE OR SHE IS THEN VESTED IN HIS OR HER EMPLOYER MATCHING CONTRIBUTIONS ACCOUNT
UNDER THE SIP.

 


(B)                                 EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
SECTIONS 5 AND 6, THE CORPORATION WILL CREDIT EACH PARTICIPANT’S PAY DEFERRAL
AND EXCESS MATCH FOR A PLAN YEAR WITH

 

4

--------------------------------------------------------------------------------


 


INTEREST CREDITS AS OF THE LAST DAY OF EACH CALENDAR MONTH UNTIL SUCH AMOUNTS
ARE PAID TO OR ON BEHALF OF THE PARTICIPANT OR, WITH RESPECT TO THE EXCESS
MATCH, ARE FORFEITED IN ACCORDANCE WITH SECTION 10. THE “DEEMED” INTEREST
CREDITING RATE WILL BE EQUAL TO THE RATE APPLIED TO BALANCES IN THE STABLE
INCOME FUND, OR ANY SUCCESSOR FUND, UNDER THE SIP.


 


(C)                                  FROM TIME TO TIME, AS DESIGNATED BY THE
ADMINISTRATIVE COMMITTEE, EACH PARTICIPANT WILL RECEIVE A STATEMENT SHOWING HIS
OR HER CREDITS UNDER THE PLAN.


 

5.                                       Measuring Funds

 


WITH RESPECT TO EACH PLAN YEAR COMMENCING ON AND AFTER JANUARY 1, 1998, EACH
PARTICIPANT MAY, BUT NEED NOT, DESIGNATE IN SUCH MANNER AND AT SUCH TIME PRIOR
TO THE FIRST DAY OF SUCH PLAN YEAR AS MAY BE SATISFACTORY TO THE ADMINISTRATIVE
COMMITTEE, THAT IN LIEU OF RECEIVING INTEREST CREDITS IN ACCORDANCE WITH
SECTION 4, HIS OR HER ACCOUNT BALANCE AS OF THE LAST DAY OF THE PRECEDING PLAN
YEAR AND THE PAY DEFERRAL AND EXCESS MATCH, IF ANY, CREDITED TO THE PLAN ON HIS
OR HER BEHALF FOR THE PLAN YEAR BE DEEMED INVESTED IN ONE OR MORE OF THE
MEASURING FUNDS UNTIL SUCH AMOUNTS ARE PAID TO OR ON BEHALF OF THE PARTICIPANT
OR, IF EARLIER, THE DATE AS OF WHICH THE PARTICIPANT CHANGES HIS OR HER
MEASURING FUND ELECTION IN ACCORDANCE WITH SECTION 6. SUCH AMOUNTS SHALL BE
DEEMED INVESTED AS SPECIFIED BY THE PARTICIPANT, COMMENCING AS OF THE LATER OF
THE FIRST DAY OF THE PLAN YEAR WITH RESPECT TO WHICH THE ELECTION WAS MADE OR
THE DATE AS OF WHICH SUCH AMOUNTS ARE CREDITED TO THE PARTICIPANT’S ACCOUNT. AS
OF THE LAST DAY OF EACH CALENDAR QUARTER, THE CORPORATION SHALL ADJUST THE
PARTICIPANT’S ACCOUNT TO REFLECT THE CREDITS MADE TO THE PLAN ON THE
PARTICIPANT’S BEHALF DURING THE CALENDAR QUARTER, INCLUDING INTEREST CREDITS OR
DEEMED MEASURING FUND INVESTMENT RETURN CREDITS. NOTWITHSTANDING ANYTHING IN THE
PLAN TO THE CONTRARY, THE PORTION OF EACH PARTICIPANT’S ACCOUNT BALANCE
ATTRIBUTABLE TO PAY DEFERRAL AND EXCESS MATCH CREDITS MADE TO THE PLAN ON BEHALF
OF THE PARTICIPANT WITH RESPECT TO PLAN YEARS COMMENCING PRIOR TO JANUARY 1,
1998, SHALL CONTINUE TO RECEIVE INTEREST CREDITS ON AND AFTER JANUARY 1, 1998 IN
ACCORDANCE WITH SECTION 4 AND SHALL NOT BE SUBJECT TO THE PARTICIPANT’S
MEASURING FUND ELECTION UNLESS, IMMEDIATELY PRIOR TO JANUARY 1, 1998, THERE IS
IN EFFECT UNDER THE PLAN A WRITTEN ELECTION BY SUCH PARTICIPANT, IN SUCH FORM AS
MAY BE ACCEPTABLE TO THE ADMINISTRATIVE COMMITTEE, TO RECEIVE PAYMENT OF ALL
SUCH AMOUNTS IN THE FORM OF A SINGLE LUMP SUM.


 

6.                                       Change in Measuring Fund Election

 


THE PORTION OF THE PARTICIPANT’S ACCOUNT WHICH IS DEEMED TO HAVE BEEN INVESTED
IN A MEASURING FUND PURSUANT TO SECTION 5, SHALL BE DEEMED TO REMAIN SO INVESTED
UNTIL THE FIRST DAY OF ANY SUBSEQUENT PLAN YEAR AS OF WHICH THE PARTICIPANT
ELECTS THAT SUCH AMOUNTS BE DEEMED INVESTED IN A DIFFERENT MEASURING FUND (IN
WHICH CASE THE CORPORATION SHALL BE DEEMED TO HAVE SOLD SUCH INVESTMENT AND TO
HAVE REINVESTED THE PROCEEDS AS DIRECTED BY THE PARTICIPANT) OR, IF EARLIER, THE
DATE AS OF WHICH THE VESTED PORTION OF THE PARTICIPANT’S ACCOUNT IS PAID TO OR
ON BEHALF OF THE PARTICIPANT IN ACCORDANCE WITH SECTION 10 HEREOF.

 

5

--------------------------------------------------------------------------------


 

7.                                       Actual Investment in Measuring Funds
Not Required

 


ALTHOUGH THE BENEFIT PAYABLE TO A PARTICIPANT HEREUNDER MAY BE MEASURED, IN
WHOLE OR IN PART, BY THE VALUE OF DEEMED INVESTMENTS DESIGNATED BY THE
PARTICIPANT PURSUANT TO SECTION 5, THE CORPORATION NEED NOT ACTUALLY MAKE ANY OF
SUCH INVESTMENTS. IN THE EVENT THE CORPORATION, IN ITS SOLE DISCRETION, MAKES
ANY SUCH INVESTMENT, SUCH INVESTMENT SHALL BE SOLELY FOR THE CORPORATION’S OWN
ACCOUNT AND THE PARTICIPANT SHALL HAVE NO RIGHT, TITLE OR INTEREST IN ANY SUCH
INVESTMENTS.


 

8.                                       Measuring Funds Accounting

 


DURING A PERIOD IN WHICH ALL OR ANY PART OF A PARTICIPANT’S ACCOUNT IS DEEMED TO
HAVE BEEN INVESTED IN A MEASURING FUND, SUCH ACCOUNT SHALL BE DEEMED TO RECEIVE
ALL INTEREST, DIVIDENDS (WHETHER IN THE FORM OF STOCK, CASH OR PROPERTY), STOCK
SPLITS, INSURANCE CASH SURRENDER VALUE OR OTHER PROPERTY WHICH WOULD HAVE BEEN
RECEIVED WITH RESPECT TO SUCH INVESTMENT IF THE CORPORATION HAD ACTUALLY OWNED
SUCH INVESTMENT. CASH DEEMED RECEIVED AS DIVIDENDS, INTEREST OR OTHER
DISTRIBUTION ON SUCH INVESTMENT SHALL, TO THE EXTENT POSSIBLE, BE DEEMED TO HAVE
BEEN REINVESTED IN THE SAME INVESTMENT. CASH DEEMED RECEIVED FROM THE SALE OR
OTHER DISPOSITION OF AN INVESTMENT SHALL, TO THE EXTENT POSSIBLE, BE DEEMED TO
HAVE BEEN REINVESTED IN ANOTHER PERMITTED MEASURING FUND AS DIRECTED BY THE
PARTICIPANT IN WRITING. PROPERTY, OTHER THAN CASH, DEEMED RECEIVED SHALL BE
DEEMED HELD AS AN INVESTMENT UNTIL DEEMED SOLD PURSUANT TO SECTION 6 OR 10
HEREOF.


 

9.                                       Unfunded Plan; No Right to Employment

 


THE CREDITS OF EACH PARTICIPANT UNDER THE PLAN WILL BE CREDITED TO A BOOK
RESERVE ACCOUNT OF THE CORPORATION. ALL CREDITS WILL BE GENERAL OBLIGATIONS OF
THE CORPORATION AND THE CORPORATION IS NOT REQUIRED TO SET UP A FUNDED RESERVE,
OR OTHERWISE SET ASIDE SPECIFIC FUNDS FOR THE PAYMENT OF CREDITS UNDER THE PLAN.
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO CREATE A TRUST OR CREATE A FIDUCIARY
RELATIONSHIP WITH RESPECT TO THE CREDITS OF PARTICIPANTS. THE CORPORATION WILL
RETAIN TITLE TO AND BENEFICIAL OWNERSHIP OF ANY ASSETS WHICH MAY BE USED TO PAY
THE CREDITS. THE RIGHT OF A PARTICIPANT TO RECEIVE PAYMENT UNDER THE PLAN IS NO
GREATER THAN THE RIGHT OF ANY UNSECURED CREDITOR OF THE CORPORATION. THE RIGHT
OF ANY PARTICIPANT TO PAYMENT OF CREDITS UNDER THE PLAN IS NOT SUBJECT TO SALE,
TRANSFER, ASSIGNMENT, PLEDGE OR ENCUMBRANCE. NOTHING CONTAINED IN THE PLAN SHALL
BE CONSTRUED AS A CONTRACT OF EMPLOYMENT BETWEEN THE CORPORATION AND A
PARTICIPANT OR ELIGIBLE EMPLOYEE, OR AS A RIGHT OF ANY PARTICIPANT OR ELIGIBLE
EMPLOYEE TO BE CONTINUED IN THE EMPLOYMENT OF THE CORPORATION, OR AS A
LIMITATION ON THE RIGHT OF THE CORPORATION TO TERMINATE THE EMPLOYMENT OF ANY OF
ITS EMPLOYEES, WITH OR WITHOUT CAUSE.


 

10.                                 Distributions

 


ALL PAYMENTS UNDER THE PLAN SHALL BE MADE IN THE FORM OF A SINGLE LUMP SUM.
PAYMENTS OF THE VESTED PORTION OF THE PARTICIPANT’S ACCOUNT BALANCE WILL BE
MADE, BASED ON THE VALUE OF THE CREDITS AS OF THE DECEMBER 31 PRECEDING THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, ON THE FIRST BUSINESS DAY FOLLOWING THE
DATE THAT IS 6 MONTHS AFTER THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.
NOTWITHSTANDING THE PRECEDING SENTENCE, A PARTICIPANT WHO DIES OR INCURS A
DISABILITY WILL RECEIVE A SINGLE LUMP SUM PAYMENT OF THE VESTED PORTION OF HIS
OR HER ACCOUNT BALANCE IN THE CALENDAR MONTH IMMEDIATELY

 

6

--------------------------------------------------------------------------------


 


FOLLOWING THE CALENDAR QUARTER IN WHICH OCCURRED THE PARTICIPANT’S DEATH OR
DISABILITY, AND THE NONVESTED PORTION OF HIS OR HER ACCOUNT BALANCE WILL BE
DEEMED A FORFEITURE. PAYMENTS MADE UNDER THIS SECTION ON ACCOUNT OF THE
PARTICIPANT’S DEATH SHALL BE MADE TO THE PARTICIPANT’S BENEFICIARY OR, IF NONE,
TO THE PARTICIPANT’S ESTATE.


 

11.                                 Hardship Withdrawal

 


UPON THE APPLICATION OF A PARTICIPANT IN THE EVENT OF AN UNFORESEEABLE
EMERGENCY, THE ADMINISTRATIVE COMMITTEE SHALL CAUSE THE DISTRIBUTION OF THAT
PORTION OF THE PARTICIPANT’S ACCOUNT BALANCE THAT DOES NOT EXCEED THE AMOUNT
NECESSARY TO SATISFY SUCH UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY
TAXES REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION, AFTER TAKING INTO
ACCOUNT THE EXTENT TO WHICH SUCH HARDSHIP IS OR MAY BE RELIEVED THROUGH
REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE
PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT
ITSELF CAUSE SEVERE FINANCIAL HARDSHIP). THE ADMINISTRATIVE COMMITTEE SHALL
REQUIRE SUCH PROPER PROOF OF FINANCIAL HARDSHIP AND SUCH EVIDENCE OF THE
REQUIREMENTS OF A PARTICIPANT FOR EXTRAORDINARY OR EMERGENCY EXPENDITURES AS IT
MAY DEEM APPROPRIATE, AND THE ADMINISTRATIVE COMMITTEE’S DETERMINATION OF
FINANCIAL HARDSHIP, WHETHER AN UNFORESEEABLE EMERGENCY EXISTS AND OF THE
REQUIREMENTS OF A PARTICIPANT FOR EXTRAORDINARY OR EMERGENCY EXPENDITURES SHALL
BE CONCLUSIVE. ANY PAYMENT MADE TO A PARTICIPANT PURSUANT TO THIS SECTION 11
SHALL BE MADE REASONABLY PROMPTLY FOLLOWING THE ADMINISTRATIVE COMMITTEE’S
DETERMINATION OF THE AMOUNT PAYABLE TO THE PARTICIPANT. ANY REQUEST AUTHORIZED
PURSUANT TO THIS SECTION 11 WILL RESULT IN THE CESSATION OF ALL PAY DEFERRALS
AND EXCESS MATCH CREDITS THAT WOULD OTHERWISE BE CREDITED TO THE PARTICIPANT
UNDER THIS PLAN BETWEEN THE FIRST DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH
THE REQUEST IS APPROVED AND THE LAST DAY OF THAT PLAN YEAR. IN ADDITION, SUCH
PARTICIPANT IS PRECLUDED FROM ENROLLING IN THE PLAN FOR THE ENTIRE PLAN YEAR
BEGINNING JANUARY 1 AFTER THE REQUEST IS MADE.


 

12.                                 Administration and Interpretation

 


THE ADMINISTRATIVE COMMITTEE HAS THE SOLE AUTHORITY TO CONSTRUE AND ADMINISTER
THE PLAN, AND THE ADMINISTRATIVE COMMITTEE’S CONSTRUCTION, ADMINISTRATION AND
ACTIONS UNDER THE PLAN ARE BINDING AND CONCLUSIVE ON ALL PERSONS FOR ALL
PURPOSES. THE PROVISIONS OF THE PLAN SHALL BE ADMINISTERED AND ENFORCED
ACCORDING TO APPLICABLE FEDERAL LAW AND, ONLY TO THE EXTENT NOT PREEMPTED BY
ERISA, THE LAWS OF THE STATE OF ILLINOIS. IF ANY PROVISION OF THE PLAN, OR THE
APPLICATION OF ANY SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCES, SHALL BE
INVALID UNDER ANY APPLICABLE LAW, NEITHER THE APPLICATION OF SUCH PROVISION TO
PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH SUCH PROVISION IS INVALID
NOR ANY OTHER PROVISIONS OF THE PLAN SHALL BE AFFECTED THEREBY. THE HEADINGS AND
SUBHEADINGS IN THE PLAN HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND
ARE TO BE IGNORED IN ANY CONSTRUCTION OF THE PROVISIONS HEREOF. IN THE
CONSTRUCTION OF THE PLAN, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL
SHALL INCLUDE THE SINGULAR, IN ALL CASES WHERE SUCH MEANINGS WOULD BE
APPROPRIATE.

 

7

--------------------------------------------------------------------------------


 

13.                                 Taxation

 


IT IS INTENDED THAT EACH PARTICIPANT WILL BE SUBJECT TO INCOME TAXES ON HIS OR
HER CREDITS UNDER THE PLAN AT THE TIME THE CREDITS ARE PAID TO THE PARTICIPANT,
AND THE PLAN WILL BE INTERPRETED CONSISTENT WITH THAT INTENTION; PROVIDED,
HOWEVER, THAT PARTICIPANTS’ CREDITS MAY BE SUBJECT TO SOCIAL SECURITY AND OTHER
PAYROLL TAXES AS THEY ACCRUE. ALL PAYMENTS UNDER THE PLAN ARE SUBJECT TO
APPLICABLE FEDERAL (INCLUDING SOCIAL SECURITY TAXES), STATE AND LOCAL TAXES. THE
CORPORATION WILL NOT “GROSS-UP” OR OTHERWISE REIMBURSE PARTICIPANTS FOR ANY
TAXES APPLICABLE TO PAYMENTS UNDER THE PLAN.


 

14.                                 Amendment/Termination

 


THE PLAN MAY BE AMENDED OR TERMINATED AT ANY TIME BY THE BOARD OF DIRECTORS, OR
BY A COMMITTEE OR PERSON(S) TO WHICH SAID BOARD OF DIRECTORS DELEGATES SUCH
AUTHORITY, PROVIDED THAT NO SUCH AMENDMENT OR TERMINATION SHALL REDUCE ANY
CREDITS OF ANY PARTICIPANT UNDER THE PLAN AS OF THE DATE OF SUCH AMENDMENT OR
TERMINATION, AND PROVIDED FURTHER THAT NO SUCH AMENDMENT OR TERMINATION SHALL
ACCELERATE THE PAYMENT OF ANY AMOUNT EXCEPT TO THE EXTENT PERMITTED BY GUIDANCE
ISSUED UNDER SECTION 409A(A)(3) OF THE CODE.


 

15.                                 Plan to Be Construed in Accordance with
Section 409A of the Code.

 


EFFECTIVE JANUARY 1, 2005, THIS PLAN IS INTENDED TO COMPLY AND BE CONSTRUED IN
ACCORDANCE WITH SECTION 409A OF THE CODE AND ANY RULINGS OR REGULATIONS
THEREUNDER, INCLUDING IRS NOTICE 2005-1. IN THE EVENT THAT THE COMPANY
DETERMINES THAT THERE IS A PROVISION OF THIS PLAN THAT COULD BE INTERPRETED TO
VIOLATE SECTION 409A OF THE CODE, SUCH PROVISION SHALL BE INTERPRETED AND
RESOLVED IN THE MANNER THE COMPANY DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
COMPLY WITH SECTION 409A OF THE CODE OR AVOID THE APPLICATION OF SECTION 409A OF
THE CODE ENTIRELY.

 

8

--------------------------------------------------------------------------------


 

CERTIFICATE

 

I,                                             , Secretary of DADE BEHRING INC.,
hereby certify that the attached document is a correct copy of the DADE BEHRING
INC. DEFERRED COMPENSATION PLAN as in effect as of January 1, 2005.

 

Dated this                   day of                                         ,
2006.

 

 

 

 

 

 

 

 

Secretary as Aforesaid

 

 

 

 

 

(Corporate Seal)

 

--------------------------------------------------------------------------------